COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-05-137-CR
 
 
BRENDA LEE VILLA                                                              APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE 
 
                                              ------------
 
           FROM
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Brenda Lee Villa appeals her
sentence for robbery by threats.  In a
single point, appellant complains that the trial court improperly denied her
motion for new trial because her sentence is excessive.  We affirm.




Appellant did not object to
her sentence when it was imposed. 
Although her motion for new trial complains that the sentence is
excessive and disproportionate to her conduct, she did not present the motion
to the trial court.  Accordingly,
appellant has forfeited her complaint on appeal.[2]  We overrule appellant=s point and affirm the trial court=s judgment.
 
PER CURIAM
PANEL F:    CAYCE,
C.J.; HOLMAN and GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
December 15, 2005
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 33.1(a); Carranza v.
State, 960 S.W.2d 76, 79 (Tex. Crim. App. 1998); Rhoades v. State,
934 S.W.2d 113, 120 (Tex. Crim. App. 1996); Amaro v. State, 970 S.W.2d
172, 174 n.2 (Tex. App.CFort
Worth 1998, no pet.).